internal_revenue_service number release date index number ----------------------------- ---------------------------------- ------------------------------------------------- ------------------------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ---------------- telephone number ---------------------- refer reply to cc intl b02 plr-103047-17 date date ty ------- legend taxpayer corporation a corporation b country c country d --------------------------------------------- ------------------------ ------------------------------- -------------------------------------------------- ------------- ----------------------- business x ---------------------------------------------------- date ----------------- dear ----------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting the consent of the commissioner of the internal_revenue_service commissioner to revoke taxpayer’s election under sec_953 to be treated as a domestic_corporation as of the close of its tax_year ended december ------- effective for its taxable_year beginning january ------- the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed plr-103047-17 by an appropriate party while this office has not verified any of the material submitted in support of this request for a ruling such material is subject_to verification upon examination the information submitted in the request is substantially as set forth below unless otherwise indicated all code and section references are to the internal_revenue_code_of_1986 as amended facts corporation a a country c_corporation that is a tax resident company of country d wholly owns corporation b a u s holding_company which together with its subsidiaries files a u s consolidated federal_income_tax return corporation b acquired all of the stock of taxpayer a corporation organized in country d on date from an unrelated party taxpayer made a sec_953 election to be treated as a domestic_corporation before it was acquired by corporation b the sec_953 election was filed by the former unrelated owner of taxpayer in order to obtain domestic insurance_company status for taxpayer under u s federal_income_tax principles so that its tax status was aligned with the owner’s plan to operate from a physical presence in the united_states the corporation b consolidated_group has and will continue to have a physical presence in the united_states following revocation of taxpayer’s sec_953 election from the date_of_acquisition taxpayer was included in the corporation b u s consolidated federal_income_tax return taxable as a domestic insurance_company under subchapter_l with all income gains and losses included in taxable_income of the u s consolidated tax group taxpayer will continue to be included in the corporation b u s consolidated federal_income_tax return for the tax_year ended december ------- taxpayer was formed to operate business x in country d to the best of corporation b’s knowledge taxpayer has not operated from a physical presence in the united_states as was originally contemplated by the former unrelated owner of taxpayer rather taxpayer built its operations in country d and will continue in the future to operate business x in and from country d currently taxpayer has an office personnel and operations only in country d taxpayer is fully functional in country d and will continue business x exclusively through its country d operations taxpayer has abandoned its plan of having a physical presence in the united_states and its domestic status in the united_states for tax purposes is no longer aligned with the corporation a group’s overall business model therefore taxpayer is seeking consent from the commissioner to revoke its domestic insurance_company status for u s federal_income_tax purposes in addition to the preceding facts and representations taxpayer represents the following for purposes of this ruling_request plr-103047-17 taxpayer does not intend to re-elect under sec_953 to be treated as a domestic_corporation however if taxpayer or any successor were to decide to re-elect under sec_953 it would only do so with the consent of the commissioner after the revocation taxpayer will be treated as a controlled_foreign_corporation as defined under sec_957 after the revocation taxpayer will be subject_to the excise_tax under sec_4371 if taxpayer satisfies the limitations on benefits clause under the united_states income_tax treaty treaty with country d it will claim exemption from that tax under the treaty and pursuant to sec_953 for purposes of sec_367 taxpayer will be treated as a domestic_corporation transferring as of january ------- all of its property to a foreign_corporation in connection with an exchange to which sec_354 applies accordingly taxpayer will be treated as transferring its property to a foreign_corporation in a sec_361 exchange subject_to sec_367 including sec_367 and sec_367 if the property includes any intangible_property within the meaning of sec_936 and any gain will be reported on the u s consolidated tax_return of the corporation b u s consolidated_group for the taxable_year ended december ------- law sec_953 provides in general if a a foreign_corporation is a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under sec_953 b such foreign_corporation would qualify under part i or part ii of subchapter_l for the taxable_year if it were a domestic_corporation c such foreign_corporation meets such requirements as the secretary shall prescribe to ensure that the taxes imposed by this chapter on such foreign_corporation are paid and d such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty for purposes of this title such corporation shall be treated as a domestic_corporation sec_953 provides that generally an election under sec_953 applies to the taxable_year for which it is made and all subsequent taxable years unless revoked with the consent of the secretary sec_953 provides that for purposes of sec_367 if an election under sec_953 is made by a corporation for any taxable_year and such election ceases plr-103047-17 to apply for any subsequent taxable_year the corporation is treated as a domestic_corporation transferring as of the 1st day of the subsequent taxable_year all of its property to a foreign_corporation in connection with an exchange to which sec_354 applies sec_4 of revproc_2003_47 provides in part that once approved the election generally remains effective for each subsequent taxable_year in which the requirements of this revenue_procedure and sec_953 are satisfied unless revoked by the electing_corporation with the consent of the commissioner further it states that if an election is terminated or revoked the foreign_corporation and its successors will be barred from making another election under sec_953 without the consent of the commissioner conclusion based solely on the information submitted and the representations made consent is granted for taxpayer to revoke its sec_953 election to be treated as a domestic_corporation as of the close of its tax_year ended december ------- effective for its taxable_year beginning january ------- as a result of taxpayer’s revocation of its sec_953 election effective for its taxable_year beginning january ------- taxpayer is a controlled_foreign_corporation as defined under sec_957 u s shareholders of taxpayer are subject_to sec_951 taxpayer is considered a foreign_person for purposes of the excise_tax under sec_4371 on premiums for insurance or reinsurance issued by taxpayer and pursuant to sec_953 for purposes of sec_367 taxpayer will be treated as a domestic_corporation transferring as of january ------- all of its property to a foreign_corporation in connection with an exchange to which sec_354 applies accordingly taxpayer will be treated as transferring its property to a foreign_corporation in a sec_361 exchange subject_to sec_367 including sec_367 and sec_367 if the property includes any intangible_property within the meaning of sec_936 and any gain will be reported on the u s consolidated tax_return of the corporation b u s consolidated_group for the taxable_year ended december ------- the above ruling is only applicable with respect to the code sections addressed herein we do not express or imply an opinion on the federal tax consequences of any other aspect of this transaction such as the amount of any gain reportable under sec_367 of the code plr-103047-17 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent you must attach to any income_tax return to which it is relevant a copy of this letter or if you file your returns electronically a statement providing the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s representative sincerely jeffery g mitchell branch chief branch international
